Citation Nr: 1813238	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a deviated septum, to include as secondary to service-connected chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1943 to December 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). This matter was remanded in June 2017.  

In November 2017, the RO found an evaluation of service-connected chronic sinusitis, currently at 30 percent, also included a bilateral maxillary condition; therefore the issue of service connection for a bilateral maxillary condition has been resolved and is not in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's deviated septum is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a deviated septum have been met.  38 U.S.C. §§ 1110, 5107, (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for a deviated septum, claiming it incurred in service or is secondary to his service-connected chronic sinusitis.  

A January 1948 VA treatment record notes the Veteran had a deviated nasal septum to the left (recovered).  A July 1971 VA treatment record notes the Veteran had a history of a deviated septum preoperatively and a post-operative status of "same."  The report noted he had nasal septum fragments of ethmoid bone.  The September 2014 VA examiner found there was no current nasal septum deviation noted.  
However, as the Veteran underwent a sinusitis VA examination in February 2015, in which the examiner reviewed a 2014 computed tomography (CT) scan that found minimal right to left nasal septum deviation, the Board remanded the issue for a new VA examination to assess whether the Veteran's currently diagnosed minimal right to left nasal septum deviation was related to service, to include as secondary to his service connected chronic sinusitis.  Pursuant to the remand instructions, a medical opinion was obtained in July 2017, in which the examiner opined that while the nasal deviation was not acquired by trauma, the nasal septal deviation was documented from the onset of evaluation for nasal obstruction and the Veteran underwent a septoplasty in December 1946.  Therefore, the septal deviation at least as likely as not began during active service.  Accordingly, the Board finds that service connection for a deviated septum is warranted. 


ORDER

Entitlement to service connection for a deviated septum is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


